.A



                   %?RE    A’ITORNICY         GENERAL.
                               OF   -IrExAs

PRICE   DANIEL
*TmIlNEY OENERAL

                                       Maroh 30, 1950

                   Eon. Dorman Nickels        Oplnlon Ro. V-1024.
                   County Attorney
                   Wharton county             Re: The authority of the
                   Wharton, Texas                 Board of Managera of
                                                  a county hospital to
                                                  appoint an oateogath
                                                  to Ita staff of viait-
                   Dear Hr. Rlckela:              ing physicians.’
                            Your request for an opinion la as follows:
                            “RIghtIngaleHoepltal Is a county Inetl-
                       tutlonowned and operated by Wharton County
                       at El Campo, Texas.  Thle hospital hae been
                       entabllshed and la operating nuder Title 71,
                       Chap. 5, R.C.S. of Texas. Said htispltalIs
                       managed by a Board of Managers appointed un-
                       der authority of Art. 4479, R.C.S. of .Texae
                       and 8ald Board dealres to appoint a staff of
                       rlrltlrrgphymlclans as Is provided for In Art.
                       4480, R.C.S. of lexar.,
                             “QUESTIOI
                            “Is an ‘osteopathta ‘phyaleI*n’ouch aa
                       will entitle him to serve ou the staff of.vIu-
                       itlog phyrrlclansappolnted by the Board of .
                       Managersofor a county hospital?”
                                                , provide8 In part 81)fol-
                            ArtIole 4480, V.C.S..
                   lows:
                             ‘”
                              The board of managera shall elect from
                        among lto membere a president, and one or more
                        vloe-prealdentsand a aecretan,~a+ a treasur-
                          . It ahall appoint a superintendentof the
                        &pita1 who shall hold office at %he pleasure
                        of said board. Said superintendentahall not
                        be a member of the board, and shall be a qual-
                        IJXui practloner of medicine, or be apeclal-
                        ly traiaed’for work of suah character.
                             “The board shall also appoint a staff of
                                                                 .-




Hon.   Dorman Rlckels, Page 2    (V-1024)


       visiting physicians who shall serve without
       pay from the county, and who shall visit and
       treat hospital patients at the request either
       of the managers or of the superintendent."
          The authority for the Board of Managers of the
County Hospital to appoint an osteopath to the staff of
vIsItlng physicians requires an interpretationof that
portion of Article 4480 which states that the Board shall
appoint a staff of visiting physicians and whether an os-
teopath Is a physician.
            Article 4510, V.C.S., provides:
            "Any per&on shall be regarded as practic-
       ing medicine within the meaning of this law:
            "(1) who shall publicly profess to be a
       physician or surgeon and shall treat, or of-
       fer to treat, any disease or disorder, mental
       or physical, or any physical deformity or In-
       jury, by any system,ormethod, or to effect:
       cures thereof; (2) or who shall treat or offer
       to treat any disease or disorder, mental or
       physical or any physical deformity or Injury
       by any system or method and to effect cures
       thereof and charge therefor directly or Indl-
       rectly, money or other compensation;provided,
       however, that the provisions of this Article
       shall be construedwith and In view of Artl-
       cle 740, Penal Code of Texas, and Article 4504,
       Revised Civil Statutes of Texas as contained
       In this Act.”
                                           Ro. O-1298, dated
Septem                                      that the practioe
                                         held to be within the
                                          See Rewman v. State,
                                1910); Rasman v. City of Gal-
                                  Collins v. State of Texas.
                                   Collins, 57 Tex.Crlm. 2,

            Article 4511, V.C.S., provides:
            "The terms, XphysIclan,land 'surgeon,'
       as used In this law, .&all be construed as
       synonymous,and the terms, 'practitioners,'
       lpractltIonersof medicine,' and, 'practice
Hon. Dorman lickeels,Page   3   (V-1024)


     of medicine,' as used In this law, shall be
     construed to refer to and Include physlolans
     and surgeons."
                  v. State 116 Tex.CrIm. 392, 32 S.W.2d
460,(lg30);nhi:
         "The definition of lphysIclanlas 'one
    authorleed to prescribe remedies for and
    treat diseases, a doctor of medicine,' Is ap-
    proved In Prowltt v. Denver, 11 Cola. App.
    70, 52 P. 286, and Caetner v. Sllker, 33 H.J.
    Law 507, In which latter case appears the
    statement that a physician In common parlance
    Is one skilled In both medicine and surgery.
    In Harrison v. State, 10s Ala; 170, 15 So.
563, the word 'physician'Is defined as one
    who has received a degree of M.D.; ,one who
    lawfully praotlces medicine; one who professes
    oy practices medlolne for the healing art."
          Inasmuch as an osteopath is a physician and Is
a practI.tIonerof medicine within the meaning of the above
statutes as construed by the courts, we agree Vlth your
conclusion that an osteopath may In the discretion of the
Board of Managers be appointed to the staff of vIsItIng
physIcIana. The language "appoint a staff of vlaItlng
physicians" Is not definite, but It Is our opinion that
the appointment of an osteopath would come within the
meaning of the language used in the statute.  Since It,18
within the discretion of the Board as to whom will be ap-
pointed, It necessarily follows that It would be dlscre-
tlonary as to whether an osteopath Is appointed to the
stsff of vIsItIng physicians.
                      SUMMARY
          An osteopath Is a practitionerof medl-
     clne within the meaning of the law (Articles
     4510 and 4511, V.C.S.) and Is eligible for
     appointment to the staff of vIaItIng physl-
     clans appointed by a Board of Managers for
     a county hospital. All appointmentsto the
IIon.   D&sum Alakels,Page 4   (V+1024)


        staff of vlsItIugph~slclan~rest within
        the discretionof the Board oi Nan&gem.
                                YOUYS very truly,
                                  PRICEDAHIEL
APPROVED:                       AttorneyGeneral
J. C. Davis, Jr.
countyAffairsDlvlslon
                                ,wzu
CharleaD. Mathewn                BuruellWaldrep
                                              9
EreauttveAml8tant                     Assi8taat

Bu:bh:mw:jmc